Citation Nr: 1341811	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to August 1948.  He died in December 1986.  The appellant is the Veteran's widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The merits of the claim seeking entitlement to service connection for the cause of the Veteran's death is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO first denied service connection for the cause of the Veteran's death in a December 1986 rating decision, which was confirmed by a June 1988 Board decision finding no disability incurred in or aggravated by active service caused or contributed substantially or materially to the cause of the Veteran's death.  The appellant was notified of this decision but did not timely appeal; her untimely appeal was dismissed by the United States of Court of Appeals for Veterans Claims (CAVC) in a November 1998 for lack of jurisdiction.

2.  The RO declined reopening the claim in an August 1998 rating decision, which was confirmed by a July 2000 Board decision finding no new and material evidence had been submitted.  The appellant was notified of this decision, but did not appeal.

3.  The claim was last denied in a July 2002 rating decision finding the medical evidence did not show the Veteran's service-connected disability was active at the time of his death.  The appellant was notified of this decision, but did not appeal.

4.  Evidence received since the final July 2002 rating decision is not cumulative or redundant of the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's favorable opinion regarding the Veteran's application to reopen herein, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran died in December 1986.  His death certificate indicated he died of Koch's disease or pulmonary tuberculosis (PTB).  No other principal or secondary causes of death are noted.  At the time of his death, service connection was in effect for PTB as 50 percent disabling, effective December 3, 1981.  

The appellant's claim for entitlement to service connection for the cause of the Veteran's death was originally denied in a December 1986 rating decision, confirmed by a June 1988 Board decision finding no disability incurred in or aggravated by his active service caused or contributed substantially or materially to the cause of the Veteran's death.  The claim was again denied in an August 1998 rating decision and confirmed by a July 2000 Board decision finding no new and material evidence had been submitted.

A July 2002 rating decision denied the claim of entitlement to the Veteran's death finding that the medical evidence indicated the Veteran's PTB was not active at the time of his death.  The appellant did not appeal the denial and no correspondence was received from the appellant until October 2010.  Accordingly, the 2002 rating decision is final.  38 U.S.C.A. § 7105.  

Generally, a finally denied claim may not thereafter be reopened and allowed.  Id.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim is reopened and VA will review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).   

At the time of the July 2002 rating decision, the record contained conflicting evidence as to whether the Veteran's PTB was active, inactive, or otherwise a substantial factor in the Veteran's death.  Based on the evidence, the RO denied the claim in July 2002 finding the Veteran did not have active PTB at the time of his death.

Since the July 2002 denial, the appellant submitted a medical opinion from a private physician, Dr. Cruz, dated November 2010 opining that based on "the son's description of how [the Veteran] died and the death certificate...leads us to the conclusion that his cause of death was PTB with [chronic obstructive pulmonary disorder (COPD)] and possible asphyxia."  In July 2013, a VA physician opined that the Veteran's service-connected PTB "at least as likely as not" caused the Veteran's death, but in August 2013, the examiner stated that after further review of the conflicting evidence, the VA physician opined to the contrary.

The Board finds the additional private and VA medical opinions are new and material for purposes of reopening the claim of entitlement to service connection for the cause of the Veteran's death.  Although not dispositive, the Board finds the new evidence could reasonably substantiate the claim.  See Shade, 24 Vet. App. at 118.  Accordingly, the claim is reopened.

ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for the Veteran's cause of death is reopened and to that extent only, the appeal is granted.


REMAND

The appellant claims the Veteran's cause of death is due to his military service because he was service-connected for PTB, and his death-certificate indicates he died in December 1986 of Koch's disease.  

VA examinations dated from 1983 to May 1986, mere months before the Veteran's demise indicating a diagnosis of "PTB, moderately advanced, bilateral, chronic, inactive."  However, private medical records during that time frame indicate that the Veteran was hospitalized and treated for active PTB from 1983 to January 1986.  There are lay statements in the record indicating the Veteran died suddenly, and was not exhibiting any shortness of breath or other PTB symptoms.  In contrast, there are other lay statements indicating the Veteran had a chronic cough and was on inhalers daily.  Based on conflicting statements, a VA field investigation report dated June 1987 found the Veteran died suddenly and had not been bedridden immediately before the date of his death as there were people who saw him take a walk by the beach on the day he died.

A private opinion by Dr. Cruz dated November 2010 indicates that the Veteran's cause of death was PTB with COPD and possible asphyxia based on the Veteran's son's description and the death certificate.

A VA medical opinion was obtained in July 2013 wherein the examiner initially opined the Veteran's cause of death was likely PTB, in light of the private treatment records and death certificate.  On further review of the conflicting evidence, however, the VA medical examiner changed his opinion in August 2013, by finding it "less likely as not that the [Veteran's] death was due to his service connected PTB."  Rather, the examiner found it more likely that the Veteran's immediate cause of death was heart related in light of the June 1987 VA field investigation report, which was not prepared by an healthcare practitioner, and the 1983 to 1986 VA examination findings.  The Board finds this opinion is inadequate for appellate purposes as it is based on speculation.

Moreover, the examiner did not address whether the Veteran's PTB aggravated or substantially or materially contributed to the Veteran's cause of death.  This is particularly significant in light of the medical evidence that whether active or inactive, the Veteran's PTB was moderately advanced, bilateral, and chronic until the very end of his life.  The medical evidence, both VA and private, also indicate the Veteran had chronic symptoms of PTB, and the Veteran weighed approximately 86 pounds and was and was 64 inches tall near the end of his life.  

For these reasons, the Board finds the medical opinions of record currently inadequate.  A new medical opinion is indicated.

Accordingly, the case is remanded for the following action:

1. The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim, to include any VA or non-VA facilities at which the Veteran received treatment.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2. After the above records are obtained, to the extent available, a new medical opinion must be obtained from the same VA physician who rendered the July 2013 and August 2013 opinions.  The examiner must indicate the medical evidence upon which he based his opinion that the cause of the Veteran's death was heart related.  The examiner must also provide an opinion as to whether the Veteran's service-connected PTB caused, aggravated, or substantially or materially contributed to his cause of death.  If the same VA physician is unavailable, obtain an opinion from another VA physician with sufficient expertise to clarify whether the Veteran's service-connected PTB caused, aggravated, or substantially or materially contributed to his cause of death.  The claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

A review of the record must be completed.  The examiner is specifically directed to consider the following conflicting evidence:

- VA examinations dated May 1983, February 1984, and May 1986 all showing a diagnosis of PTB, moderately advanced, bilateral, chronic, inactive.  The May 1986 VA examination also indicates the Veteran weighed 86 pounds at that time.
- Private treatment records from 1983 to January 1986 indicating hospitalizations and significant treatment for active PTB, including pictures of the Veteran attached to a January 1986 note by Dr. Alviar.
- The December 1986 death certificate indicating Koch's (PTB) as the cause of death.
- The conflicting lay statements in the June 1987 VA Field Investigation report .
- The November 2010 private opinion rendered by Dr. Cruz
- The VA medical opinions rendered in July 2013 and August 2013.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The VA medical opinion obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


